     Case 2:18-cv-05077-ILRL-DMD Document 31 Filed 08/19/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

MELVIN COLBERT, ET. AL.                                       CIVIL ACTION

VERSUS                                                        NO. 18-5077

PEDRO VELOZ, ET. AL.                                          SECTION: “B”(3)
                                       ORDER

      Before the Court is “Ex Parte Motion to Withdraw as Counsel

of Record” (Rec. Doc. 30). Accordingly,

      IT IS ORDERED that the motion to withdraw is GRANTED. Jason

M. Baer, Casey C. Dereus, and Joshua A. Stein are hereby WITHDRAWN

as counsel of record for plaintiff Yaschia Washington.

      An in camera review of lead moving counsel’s basis to withdraw

minimally provides good cause support for this motion. His request

to seal his confidential attorney opinions is granted, subject to

further court review and orders.

      Plaintiff      Washington   is    hereby   notified    that    as   a   pro      se

litigant      (representing       himself),      he     is   required      just        as

represented parties to comply with the Federal Rules of Civil

Procedure, Local Court Rules, court orders, including deadlines,

make timely checks of the record, and provide written notice to

the Clerk of Court and all parties of any pleading he files,

including timely changes of his address and phone number. Failure

to   comply   with    any   of   the   foregoing      directives    may   lead    to

financial sanctions and/or dismissal of your complaint.                   Cf. Birl




                                         1
    Case 2:18-cv-05077-ILRL-DMD Document 31 Filed 08/19/19 Page 2 of 2



v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981); Pegues v. PGW Auto

Glass, L.L.C., 451 Fed.Appx. 417, 418 (5th Cir. 2011).

     New Orleans, Louisiana this 16th day of August, 2019




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    2
